Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of claims
The amendment filed on September 6, 2022 is acknowledged. Claims 1-21 and 26-28 have been canceled. Claims 22-25 and 29-35 are under examination in the instant office action. 
Applicants' arguments, filed on September 6, 2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied in view of the amendments, which incorporate the limitations of claims 26 and 27 into claim 22, thereby changing the scope of the claim 22 and its dependent claims.  They constitute the complete set presently being applied to the instant application. Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  

Objection to Specification - Title

            Applicant is reminded of the proper content of the title of the invention.
            The title of the invention should be brief, but technically accurate and descriptive, preferably from two to seven words.  See 37 CFR 1.72(a) and MPEP § 606.
            The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant is advised to amend the tile from “CENICRIVIROC FOR THE TREATMENT OF FIBROSIS” to --CENICRIVIROC FOR THE TREATMENT OF PERITONITIS--.
This objection is maintained since the amendment to specification to change the title has not been filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23, 25 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over AASLD Annual Meeting (Tobira Therapeutics presents data supporting anti-fibrotic activity of cenicriviroc in liver disease models at The Liver Meeting 2013”, Business Wire, November 4, 2013, 3 pages) in view of Tokuyama et al. (International Immunology, Vol. 17, No. 8, pp. 1023–1034, 2005), and in further view of US 20170232069 (hereafter, Heslet).
The AASLD Annual Meeting discloses anti-fibrotic and anti-inflammatory activity of the dual CCR2 and CCR5 antagonist, cenicriviroc (CVC) (p1, para 2). The AASLD Annual Meeting discloses an experiment that evaluated the effects of CVC in a thioacetamide acid (TAA) induced rat model of liver fibrosis and cirrhosis wherein the subjects received CVS doses of 0 (vehicle), 30 (low dose) and 100 (high dose) mg/kg/day across three different periods of exposure to TAA to evaluate different degrees of liver damage (injury) (p1, para 1 and 5 and p2, para 1-4). It further disclosed that when CVC administered concurrently with TAA (early intervention), both the CVC low doses and high dose showed significantly reduced fibrosis by 49% and 38%, respectively as assessed by collagen morphometry and when CVC started four weeks after TAA-induced injury (emerging fibrosis) a statistically significant anti-fibrotic effect was observed for low dose (p2, para 3). Also, the AASLD Annual Meeting discloses that CVC is oral, once daily, fixed-dose combinable, dual antagonist of chemokine receptor CCR2 and CCR5 with nanomolar potency and in planning for clinical development in liver fibrosis and other indication in which CCR2 and CCR5 play a role (p2, para 5). The AASLD Annual Meeting discloses that CCR2 and CCR5 are expressed on monocytes, macrophages, and hepatic stellate cells, which contribute to inflammation in the liver; the two co-receptors play key roles in the migration of hepatic stellate cells during liver injury and promote hepatic fibrosis (p2, para 4). In addition, the AASLD Annual Meeting teaches that CYC is available in a formulation suitable for oral, once-daily administration (p2, para 5). The AASLD Annual Meeting teaches a formulation of a combination of CVC and another antiretroviral agent, for use in the treatment of HIV infection (paragraph 8). In addition, the AASLD Annual Meeting explicitly discloses that the safety profile of CVC observed in phase 2 studies in HIV makes it a good candidates for clinical evaluation in patients with liver disease and CVC is available in a formulation suitable for oral, once-daily administration (see p1 para 1-3 and p2, para 5).
The AASLD Annual Meeting does not specifically teaches the use of cenicriviroc for treating peritonitis associated with a foreign body, perforation of the gastrointestinal tract, or leakage of fluid into the peritoneum as amended. Also, the AASLD Annual Meeting does not specifically teaches additional treatment such as antibiotics in claims 30-32. 
Tokuyama et al. teach that chemokine receptors CCR2, CCR5 and CXCR3 are involved in the regulation of macrophage- and T cell-mediated immune responses and in the migration and activation of these cells and blockade of these chemokine receptors modulates intestinal inflammation (abstract and Conclusions). Tokuyama et al.  disclose that a non-peptide chemokine receptor CCR5 and CCR2 antagonist such as TAK-779 (N,N-dimethyl-N-[4-[[[2-(4-methylphenyl)-6,7-dihydro-5H-benzocyclohepten-8-yl]carbonyl]amino]benzyl]-tetrahydro-2H-pyran-4-aminium chloride), which was initially developed for the treatment of HIV infection,  prevents thioglycollate-induced peritonitis by inhibiting the recruitment of inflammatory cells into the peritoneal cavity (p1024, col 1, para 2, p1025, col 2, para 5, Fig. 1).
It was known in the art that peritonitis is defined as inflammation of the peritoneum, the serosal membrane that lines the abdominal cavity and covers the organs within it and the types of peritonitis include sterile or aseptic peritonitis caused by irritants such as foreign bodies and infectious peritonitis caused by leakage of bacteria from a bowel perforation  as evidenced by Heslet ([0002], [0003], [0004], [0005], [0006], and [0020]). Heslet further teaches that treatment of infectious peritonitis involves correction of the underlying process, such as leakage of bacteria from a bowel perforation, administration of systemic antibiotics and supportive therapy to prevent or limit secondary complications due to organ failure ([0020]). Heslet also teaches that the antibiotics recommended to treat bacterial peritonitis vary with time and place, according to the local spectrum of infections and the prevalence of antibiotic-resistant organisms, as well as the development of succeeding generations of antibiotics intended to overcome resistance ([0023]) and the antibiotics include penicillin, cephalosporin, aminoglycoside, and macrolide ([0120]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cenicriviroc for treating peritonitis as the AASLD Annual Meeting clearly teaches and suggest that CVC as a dual CCR2 and CCR5 antagonist has anti-inflammatory activity and is useful for treating conditions in which CCR2 and CCR5 play a role as well as HIV infection and Tokuyama et al. teach that blockade of these chemokine receptors modulates intestinal inflammation and similar CCR5 and CCR2 antagonist is effective for treating both peritonitis and HIV infection. Thus, one having ordinary skill in the would have had a reasonable expectation that CVC would also be useful for treating peritonitis where CCR2 and CCR5 play a role just like the other CCR5 and CCR2 antagonist such as TAK-779 because both compounds work in the same action mechanism (i.e., having anti-inflammatory effects by antagonizing the activity of CCR5 and CCR2 as evidenced by the AASLD Annual Meeting and Tokuyama et al.) and thereby useful for the treatment of inflammatory condition such as peritonitis.  One of ordinary skill in the art would have known that peritonitis is inflammatory condition although peritonitis can be associated with different underlying causes such as a perforation of the gastrointestinal tract, leakage of fluid into the peritoneum, or foreign body as evidenced by Heslet, thus anti-inflammatory treatments would be needed. As such, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same treatment including cenicriviroc for treating different types of peritonitis because they all involve inflammation and thus anti-inflammatory activity of CVC as a dual CCR2 and CCR5 antagonist would be useful for treating various types of peritonitis.  
In addition, it would have been obvious to use additional active agent or treatments such as antibiotic including penicillin, cephalosporin, aminoglycoside, and macrolide for treating peritonitis, especially, bacterial peritonitis as the antibiotics were taught to be recommended for treating bacterial peritonitis (infectious peritonitis) and administration of systemic antibiotics and supportive therapy would prevent or limit secondary complications due to organ failure as evidenced by Heslet.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over AASLD Annual Meeting (Tobira Therapeutics presents data supporting anti-fibrotic activity of cenicriviroc in liver disease models at The Liver Meeting 2013”, Business Wire, November 4, 2013, 3 pages) in view of Tokuyama et al. (International Immunology, Vol. 17, No. 8, pp. 1023–1034, 2005) and US 20170232069 (hereafter, Heslet) in further view of Menning et al. (Mol. Pharmaceut., 2013, vol. 10, no. 11, pages 4005-4015). 
The teachings of AASLD Annual Meeting, Tokuyama et al. and Heslet as applied supra are herein applied for the same teachings in their entirety.
The AASLD Annual Meeting does not specifically teaches adding fumaric acid to the formulation comprising cenicriviroc. 
Menning et al. teach fumaric acid microenvironment tablet formulation and process development for crystalline cenicriviroc mesylate (title). Menning et al. disclose that CVC has a highly pH dependent solubility profile, and must be reformulated in an acidic microenvironment to achieve a single tablet formulation having improved bioavailability, stability, easy of manufacturing, and moderate size and weight (abstract and p4006, col 1, para 2). Menning et al. teach that the amount of common acidifiers “needed to affect the stomach pH is not amenable to use in limited size single tablet fixed dose combination products for HIV infection treatment” (p 4006, col 1, para 2). Menning et al. teach that a tablet of CVC can achieve increased absorption and stability using fumaric acid, and fumaric acid was superior to other more commonly used acidic excipients (page 4014, “Conclusions”). Menning et al. disclose that fumaric acid provided for a slow dissolution profile, maximizing the pH modifying benefit (p4010, col 2, para 2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add fumaric acid for a formulation comprising cenicriviroc as Menning et al. teach that formulating CVC with fumaric acid and other known excipients for tablets achieves a single tablet formulation having improved bioavailability, stability, and easy of manufacturing. One having ordinary skill in the would have been motivated to do so on a reasonable expectation that the addition of fumaric acid would improve absorption and stability of CVC formulation as taught by Menning et al.

Claims 30-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over AASLD Annual Meeting (Tobira Therapeutics presents data supporting anti-fibrotic activity of cenicriviroc in liver disease models at The Liver Meeting 2013”, Business Wire, November 4, 2013, 3 pages) in view of Tokuyama et al. (International Immunology, Vol. 17, No. 8, pp. 1023–1034, 2005) and US 20170232069 (hereafter, Heslet) in further view of Cuzzocrea et al. (Critical Care Medicine: 27 (8):1524-1532, 1999).
The teachings of The AASLD Annual Meeting and Tokuyama et al. as applied supra are herein applied for the same teachings in their entirety.
They do not specifically teach the combination with additional active agents such as anti-oxidant including N-acetylcysteine (NAC).
Cuzzocrea et al. teaches the NAC exerts potent anti-inflammatory effect and prevents the development of peritonitis (Abstract and results). Cuzzocrea et al. further teaches NAC has good penetration into cells and is a glutathione precursor capable of rapidly replenishing depleted intracellular-reduced glutathione concentrations in the augmentation of antioxidant defenses (Abstract-Conclusions)  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CVC in combination with NAC taught by Cuzzocrea et al. for treating peritonitis as NAC was taught to have anti-inflammatory activity and be useful for preventing/treating peritonitis. One of ordinary skill in the art would have been motivated to do so on a reasonable expectation that the resulting combinational treatment would provide improved effects in the treatment of inflammation and peritonitis. Also, it would have been prima facie obvious to one of ordinary skill in the art to administer NAC in known administration routes such as oral or intravenous administration as needed.  

Response to Applicant’s arguments 
Applicant argued that while AASLD teaches that cenicriviroc (CVC) is used to treat anti- fibrotic and anti-inflammatory conditions, this is not the same as teaching or suggesting an indication related to the treatment of peritonitis. Applicant further argued that Tokuyama et al. do not cure the deficiencies of AASLD Annual Meeting because unlike cenicriviroc, TAK-779 is not a dual CCR2/CCR5 inhibitor, but rather a selective CCR5 antagonist with a Ki of 1.1 nM for CCR5, and thus TAK-779 is not a comparable compound. In addition, Applicant argued that Heslet does not cure the deficiencies of either AASLD Annual Meeting or Tokuyama et al. because of the following reasons: First, Heslet relates to compositions comprising granulocyte-macrophage colony-stimulating factor (GM-CSF) in combination with one or more antimicrobial agents for the prophylaxis, pre-emptive treatment or treatment of peritonitis of microbial causation by direct instillation into the peritoneal cavity; Nowhere does Heslet teach or suggest a monotherapy for treating peritonitis. In fact, Heslet only suggests a combination therapy with an antimicrobial agent as the most effective method of treating infectious peritonitis; Second, Heslet specifically relates to infectious peritonitis; while the claims are directed to peritonitis associated with a perforation of the gastrointestinal tract, leakage of fluid into the peritoneum, or a foreign body and no antimicrobial agent is required.  
In response to applicant's arguments against the cited references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is important to note that in an obvious rejection, it is not necessary that one reference addresses any limitation in a particular claim but that the references, when combined, do so.  In this case, the AASLD Annual Meeting explicitly teaches and suggest that CVC as a dual CCR2 and CCR5 antagonist has anti-inflammatory activity and is useful for treating conditions in which CCR2 and CCR5 play a role as well as HIV infection. While the AASLD Annual Meeting does not teach the use of CVC for treating peritonitis associated with a foreign body, perforation of the gastrointestinal tract, or leakage of fluid into the peritoneum as amended, Tokuyama teach that chemokine receptors CCR2, CCR5 and CXCR3 are involved in the regulation of macrophage- and T cell-mediated immune responses and in the migration and activation of these cells and blockade of these chemokine receptors modulates intestinal inflammation and thereby, similar CCR5 and CCR2 antagonist such as TAK-779 is effective for treating both peritonitis and HIV infection. In addition, it was known in the art that peritonitis is defined as inflammation of the peritoneum, the serosal membrane that lines the abdominal cavity and covers the organs within it and the types of peritonitis include sterile or aseptic peritonitis caused by irritants such as foreign bodies (non-infectious peritonitis) and infectious peritonitis caused by leakage of bacteria from a bowel perforation (leakage of fluid into the peritoneum) as evidenced by Heslet. Accordingly,  one having ordinary skill in the would have had a reasonable expectation that CVC would also be useful for treating peritonitis where CCR2 and CCR5 play a role just like the other CCR5 and CCR2 antagonist such as TAK-779 because both compounds work in the same action mechanism (i.e., having anti-inflammatory effects by antagonizing the activity of CCR5 and CCR2 as evidenced by the AASLD Annual Meeting and Tokuyama et al.) and thereby useful for the treatment of inflammatory condition such as peritonitis.  One of ordinary skill in the art would have recognized peritonitis as inflammatory condition regardless of different underlying causes such as a perforation of the gastrointestinal tract, leakage of fluid into the peritoneum, or foreign body and thus anti-inflammatory treatments would be needed. Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same treatment including CVC for treating different types of peritonitis because they all involve inflammation and thus anti-inflammatory activity of CVC as a dual CCR2 and CCR5 antagonist would be useful for treating various types of peritonitis.  In response to argument that TAK-779 is not a dual CCR2/CCR5 inhibitor, TAK-779 is indeed a dual CCR2/CCR5 inhibitor as evidenced by Tokuyama (see p1032, col 1, last para, Discussion).  TAK-779 having Ki of 1.1 nM for CCR5 and inhibiting CCR2 to lesser extent does necessarily mean that it is not a dual CCR2/CCR5 inhibitor. Applicant did not provide any evidence that one of ordinary skill in the art would not consider TAK-779 as a dual CCR2 and CCR5 antagonist. Instead, the skilled artisan would have recognized TAK-779 as a comparable compound to CVC in view of Tokuyama and this is further evidenced by the fact that it was initially developed for the treatment of HIV infection just like CVC. As to the argument that Heslet is directed to combination therapy with an antimicrobial agent and specifically relates to infectious peritonitis which requires an antimicrobial agent, it should be noted that the instant invention is not limited to monotherapy but also encompass combination treatment with additional active agents such as antibiotics, which is an antimicrobial agent (see instant claims 31-32). Also, the instant claims encompass infectious peritonitis since the peritonitis associated with perforation of the gastrointestinal tract or leakage of fluid into the peritoneum, which causes the leakage of bacteria, is an infectious peritonitis as evidenced by Heslet ([0020] and [0046]). 
As to argument regarding Menning et al., Menning et al. is only cited for showing that it was known in the art to formulate CVC with fumaric acid and other known excipients for an oral composition (e.g., tablets) which provides a single tablet formulation having improved bioavailability, stability, and easy of manufacturing. 
For the foregoing reasons, Applicant’s arguments have not been found to be persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611